Carley, Chief Judge.
In the Probate Court of Cobb County, appellant filed a notice of its disputed claim against the estate of Cynthia V. King. The probate court held that it was without subject matter jurisdiction over disputed claims against an estate, as “[s]uch jurisdiction is of a statutory nature and was not conferred on [it] by the 1987 additional jurisdic*330tion contained in OCGA § 15-9-127.” Appellant appealed directly to this court. This court has jurisdiction pursuant to OCGA § 15-9-123, the case having been filed in the probate court after July 1, 1986. See Walker v. Yarus, 258 Ga. 346 (369 SE2d 32) (1988).
Decided April 14, 1989.
Swift, Currie, McGhee & Hiers, James T. McDonald, Jr., Joseph A. Munger, for appellant.
Roberta E. Murphy, Stephen E. ODay, Brooks & Brock, D. Glenn Brock, for appellee.
1. Appellant enumerates as error the probate court’s ruling that it lacked subject matter jurisdiction to decide the disputed claim. Appellant urges that such jurisdiction is conferred by OCGA §§ 15-9-127 and 9-4-4, whereby certain probate courts are granted concurrent jurisdiction with superior courts to hear proceedings for declaratory judgments involving fiduciaries.
Notwithstanding its reliance upon OCGA §§ 15-9-127 and 9-4-4, appellant never filed a petition for declaratory judgment in the probate court. The only pleading that appellant ever filed in the probate court was its notice of the disputed claim. In a proceeding between a representative of the estate and an alleged creditor, the probate court has no jurisdiction to decide an issue as to an alleged indebtedness. Gettle, Fraser &c. v. Marchant, 144 Ga. App. 71-72 (240 SE2d 590) (1977); Fulford v. Sweat & Gaskins, 65 Ga. App. 521, 522 (16 SE2d 102) (1941). If appellant wished to invoke the probate court’s jurisdiction to render a declaratory judgment, it should have filed a petition seeking such a declaratory judgment. It did not do so. The probate court correctly determined that it lacked subject matter jurisdiction under the pleadings that were then before it.
2. In light of our holding in Division 1, the remaining enumerations of error need not be addressed.

Judgment affirmed.


McMurray, P. J., and Beasley, J., concur.